Citation Nr: 0521263	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.

2.  Entitlement to a compensable evaluation for tinea 
versicolor.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1992 to October 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues on appeal were previously before the Board in 
April 2004 and December 2004, at which time the case was 
remanded for additional development.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran has 
demonstrated Level I hearing in both the right and left ear.

2.  Throughout the rating period on appeal, the veteran's 
service-connected tinea versicolor has not exhibited any 
objective symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

2.  The criteria for a compensable evaluation for tinea 
versicolor have not been met. 38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 
7817 (Prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to an increased 
evaluation for bilateral hearing loss disability and 
entitlement to an increased evaluation for tinea versicolor, 
the Board notes that a VA letter issued in April 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
matters on appeal were initially adjudicated prior to 
issuance of proper VCAA notification.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini II.  While the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
examination.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified any further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Factual Background

On audiologic evaluation in March 2001, relevant pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
10
20
15
LEFT
20
10
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ear.

In March 2001, the veteran also underwent examination of his 
skin.  The veteran complained of a rash on his chest and 
upper back, manifested by cracking and dry skin, which was 
worse in the summer.  Physical examination revealed no 
significant skin lesions, except for yellow crusting in the 
palmar creases and around the nails of his hands, with 
exfoliation and crusting on the soles of his feet, 
bilaterally, with punctuate lesions on the soles of his feet, 
bilaterally.  The examiner diagnosed the veteran with tinea 
versicolor, but noted that the veteran was currently without 
signs of the tinea versicolor.  However, the examiner again 
noted that the veteran indicated that it was worse in the 
summer.

On VA audiologic evaluation in March 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
15
15
20
LEFT
10
10
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner reported that the veteran had normal hearing and 
middle ear function, bilaterally.

In March 2005, the veteran underwent a skin diseases VA 
compensation and pension examination.  The veteran reported 
that the light areas located on his chest and upper back 
began in 1994.  He further indicated that the condition was 
last treated in 1996 and that he last noticed the rash in the 
late 1990s.  The veteran also stated that he was not on any 
current treatment for the prior rash.  The examiner reported 
that the veteran had not had any skin or systemic conditions, 
no history of malignant neoplasms, or any benign neoplasms.  
She also noted that the veteran did not have a history of 
acne, scarring, or disfigurement.  An examination of the 
veteran's skin revealed that the veteran's chest and back 
were clear of any evidence of the prior skin condition that 
was noted to be tinea versicolor.  The examiner also reported 
that the veteran's left hand was very dry and scaly on the 
palmar side with yellow crusting.  There were scattered 
hyperpigmented areas.  The examiner diagnosed dyshidrotic 
eczema involving the left hand.  The examiner also diagnosed 
the veteran with tinea versicolor, with no current evidence, 
and indicated that zero percent of the exposed areas and zero 
percent of the entire body area were affected by this 
condition.

Analysis and Criteria 

Increased Rating Regulations- In General

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2004);  See Esteban v. Brown, 6 Vet. App 259 (1994).



1.  Bilateral Hearing Loss

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness). See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).

In addition, 38 C.F.R. § 4.86 (2004) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

At the outset, the Board notes that the veteran was initially 
granted a noncompensable evaluation for his bilateral hearing 
loss disability from October 14, 1996.  He filed his claim 
for an increased rating for his bilateral hearing loss 
disability on January 2, 2001.

In this case, the results of the VA audiometric examinations 
conducted in March 2001 and March 2005 fail to demonstrate 
that a compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss disability.  In this 
regard, under the criteria set forth in the Rating Schedule, 
the results of these audiometric evaluations reveal that the 
veteran has Level I hearing in the right and left ear.  Such 
findings correspond to a noncompensable (0 percent) 
evaluation.  Also, such findings do not represent an 
exceptional pattern of hearing impairment as contemplated in 
the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2004).  
Thus, although the veteran asserts that his hearing loss has 
increased in severity, the Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his 
bilateral hearing loss disability.  Accordingly, the Board 
finds that the weight of the evidence is against the 
veteran's claim for a compensable evaluation for bilateral 
hearing loss disability.

2.  Tinea Versicolor

At the outset, the Board notes that the veteran was initially 
granted a noncompensable evaluation for his tinea versicolor 
from October 14, 1996.  He filed his claim for an increased 
rating for his tinea versicolor disability on January 2, 
2001.

The veteran's tinea versicolor has been rated by the RO by 
analogy to eczema under the criteria set forth in Diagnostic 
Code 7806.  By regulatory amendment effective August 30, 
2002, substantive changes were made to the schedular criteria 
for evaluation of skin diseases, as set forth in 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7833. See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  The RO has considered both versions 
of the criteria with respect to this claim; thus there is no 
prejudice to the veteran in the Board's consideration of both 
the old and new criteria.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7-
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Under the rating criteria applicable for eczema prior to 
August 30, 2002, a noncompensable disability rating is 
warranted when there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted when there is eczema 
with exfoliation, exudation, or itching, if involving an 
exposed area or extensive area.  A 30 percent rating is 
warranted when there is eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

Under the revised rating criteria for Diagnostic Code 7806, 
for dermatitis or eczema, a 10 percent rating is assigned 
where at least 5 percent, but less than 20 percent, of the 
entire body is affected, or at least 5 percent, but less than 
20 percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The highest rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective August 30, 2002).

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7806, the Board finds 
that the evidence of record demonstrates that the veteran is 
not entitled to a compensable evaluation for his tinea 
versicolor. On examination in March 2001, the examiner 
reported that the veteran's tinea versicolor did not display 
any symptoms.  Therefore, the Board finds that the veteran 
has not met the criteria for a compensable evaluation under 
the old schedular criteria of Diagnostic Code 7806.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7806, the Board is once again of 
the opinion that the veteran is not entitled to a compensable 
evaluation for tinea versicolor.  The available evidence 
associated with the claims file does not indicate that an 
increase is warranted under the revised rating criteria.  As 
such, the Board does not find that at least 5 percent, but 
less than 20 percent of the veteran's entire body, or at 
least 5 percent but less than 20 percent of exposed areas of 
the veteran's body are affected.  Additionally, the Board 
observes that the veteran has not required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks at all during the past 12 month 
period.  In fact, on examination in March 2005, the examiner 
reported that the veteran was not under current treatment for 
his rash, which last manifest itself in the late 1990s, that 
zero percent of the exposed areas were affected by the tinea 
versicolor, and that zero percent of the entire body area was 
affected by the condition.  Therefore, the Board finds that 
the veteran is not entitled to an increased evaluation under 
the rating criteria as in effect from August 30, 2002.

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805, as in effect both prior to, and 
from, August 30 2002.  However, the Board has reviewed the 
pertinent medical evidence as contained in the veteran's 
claims file, and concludes that the criteria for a 
compensable rating for scars or disfigurement of the head, 
face, or neck are simply not met.  In this regard, the Board 
notes that none of the available medical evidence indicates 
that the veteran experienced scaring or disfigurement as a 
result of his tinea versicolor.  Therefore, the Board 
concludes that veteran has not met the criteria for a 
compensable evaluation under any other Diagnostic Code.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for tinea versicolor, and the claim must be 
denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability is denied.

2.  Entitlement to a compensable evaluation for tinea 
versicolor is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


